Citation Nr: 0308032	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  95-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1978 to April 
1983.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2000, the Board denied entitlement to service 
connection for a disability manifested by headaches, a lower 
back disability, a cervical spine/neck disability and 
bilateral blepharitis. 

The Board remanded the case on the then remaining two 
appellate issues, entitlement to service connection for an 
acquired psychiatric disability and a skin disability.

The RO subsequently granted service connection for a skin 
disability characterized as status post acne vulgaris, facial 
cheeks; accordingly, that issue is no longer on appeal.  

The RO also continued the prior denial of service connection 
for an acquired psychiatric disorder and after issuing a 
Supplemental Statement of the Case (SSOC), returned the case 
to the Board.


REMAND


There have been multiple, significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law is applicable to the veteran's 
claim.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law and implementing regulations.  

To some extent, the RO apparently considered the VCAA and 
implementing regulations as the provisions thereof were 
recited in the newest SSOC containing the new laws and 
regulations.  Otherwise, there is no mention of the VCAA 
anywhere in the claims file.  And there is nothing to reflect 
that the RO attempted to otherwise notify or explain to the 
veteran what impact these regulations had on his particular 
claim which had been pending for some time prior to 
enactment.

Moreover, the Board remanded the case, in pertinent part, for 
the following (after securing cited private evidence, which 
was attempted by the RO, and to the extent available, is now 
apparently of record).  After that evidence was secured, the 
RO was to ask that the psychiatrists who reviewed the case in 
1996 submit an addendum to their report expressing their 
opinion as to the association between any current psychiatric 
disorders and service.  

The psychiatrists were to "explain in the addendum the 
rationale for their opinions and conclusions".

The unsigned medical addendum opinion now of record, dated in 
August 2002, reflects the essentially conclusionary statement 
that the examiners reviewed the VA hospital electronic 
records (and referencing in passing some of the extensive 
private records and opinions to the contrary in the file), 
and considered that "none of the psychiatric diagnoses (not 
included [sic] the Axis II diagnosis) [a personality 
disorder] given on records could be considered casually 
related to service"  

The cited diagnoses cited included social and agoraphobias 
without panic disorder, depression, and dysthymic disorder 
with anxiety features.  This is quite a widespread spectrum 
of diagnoses.  

No explanatory annotations were reported nor was there any 
reference to the specific documentary evidence which might 
collaterally sustain the cited conclusions.  

The collateral issue of whether the veteran developed a 
psychiatric disorder secondary to service-connected skin 
disability was not addressed in any manner therein. 

Accordingly, to ensure full compliance with substantive and 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The two VA examiners who have most 
recently provided a medical opinion in 
this case should be asked to review all 
records, including all VA and private 
records and opinions, to include variable 
diagnoses, and render an addendum opinion 
addressing these records, and answering 
(a) what is the appropriate current 
diagnosis(es), and when was the 
psychiatric disability(ies) initially 
manifest and by what symptoms; (b) if the 
veteran has a personality disorder, is 
there any superimposed element of 
disability which could be attributed to 
service; and (c) what is the relationship 
between or impact upon the veteran's 
psychiatric disability(ies) and any 
disability of service origin?  Any VA or 
private contrary medical opinions should 
be addressed in detail via a clear-cut 
recitation of supportive evidence.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

3.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  He should be so informed and 
given the opportunity to do so.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


